 In the Matter of UNITED STATES VANADIUM CORPORATIONandUNITEDMINE WORKERS OF AMERICA, DISTRICT 15 AND LOCAL UNION 8065In the Matter of UNITED STATES VANADIUM CORPORATIONandUNITEDMINE WORKERS OF AMERICA, DISTRICT 50 AND LOCAL UNION 12729Cases Nos. 17-8-688 and 17-8-690, respectively.Decided October28, 1943Mr. Williams C. Treanor,of New York City, andMr.Robert M.Mahoney,of Grand Junction,Colo., for the Company.Mr. Frank Price,of Denver,Colo., for District 15.Mr. Fred I. Hefferly,of Denver,Colo., andMr.Austin Barnes,ofFlorence,Colo., for District 50.Mr. William R. Cameron,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions severally filed by United Mine Workers of America,District 15 and Local Union 8065, herein called District 15, and UnitedMine Workers of America, District 50 and Local Union 12729, hereincalledDistrict 50, alleging that questions affecting commerce hadarisen concerning the representation of employees of United StatesVanadium Corporation, Uravan, Colorado, herein called the Com-pany, the National Labor Relations Board provided for an appropri-ate consolidated hearing upon due notice before Elmer L. Hunt, TrialExaminer.Said hearing was held at Uravan, Colorado, on Septem-ber 13, 1943.The Company, District 15, and District 50, appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board. The Company re-quested oral argument.This request is hereby denied.x;53 N. L. R. B, No 36.173359015-44-vol. 53-13 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYUnited States Vanadium Corporation, a Delaware corporation,has its home office in New York City, and operates a number of non-ferrous metals mines and mills throughout the United States.Weare here concerned with its operations in and about Uravan, Colo-rado, where it is engaged in the mining and milling of vanadium oresand the operation of a coal mine producing sub-bituminous coal forits own use.During the year 1942 the Company purchased suppliesand machinery which were obtained from points outside the Stateof Colorado, for use at Uravan, amounting in value to more than$100,000.During the same period the Company produced concen-trates amounting in value to more than $100,000, all of, which wereshipped to points outside the State of Colorado. The Companyconcedes that it is engaged in commerce within the meaning, of theNational Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District 15 and Local Union8065, is a labor organization admitting to membership - employeesof the Company.United Mine Workers of America, District 50 and Local Union12729, is a labor organization admitting to membership employeesof the Company.III.THEQUESTIONS CONCERNING REPRESENTATIONOn July 23, 1943, District 15 and District 50 each notified the,Company that it claimed to represent a majority of the employees in,the respective unit which it considered to be appropriate;, and re-,quested a collective bargaining conference.The Company refusedto recognize either union, questioning the appropriateness of the unitsclaimed and the existence of the respective unions' majority repre-,sentation therein.A statement of the Regional Director, introduced in evidence at,the hearing, indicates that District 15 and District 50 each representsa substantial number of employees in the respective unit which itcclaims to be appropriate.''IThe Regional Director reported that District 15 submitted an authorization petition,dated July 15, 1943, bearing 18 apparently genuine original signatures,all of which are- UNITED STATES VANADIUM CORPORATION175We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c)' and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITDistrict 15 seeks a unit composed of all productionand mainte-nance employees, exclusive of supervisors, at the Company's coal minelocated near Uravan, Colorado.District 50 seeks a unit composedof all production and maintenance employees of the Company in its.Uravan milling operations, and its Club, Dolores, Long Park, andMonogram vanadium mines, but excluding supervisors, office andclerical employees, and employees in the laboratory, commissary, hos-pital, boarding house, engineering department, and Club Ranch.TheCompany would also include within the unit proposed by District50, and District 50 would exclude, road maintenance employees, truckdrivers, and employees in the warehouse at Grand Junction, the saltworks, housing department, and Egnar mine.The Company furthercontends that the employees in its vanadium mining, and millingoperations and in its coal mine together constitute a single appropri-ate unit.The Company's coal,mine is located approximately 15 miles fromUravan.Nearly all the coal produced is used by the Company initsUravan operations.The coal miners live in the town of Nucla,which is near the mine, and are transported by the Company to andfrom their work.While the record discloses that the process ofmining coal is here more nearly similar to the mining of vanadiumore than it is in other coal mines, there are, however, certain differ-ences, in that electrical rather than air equipment is used in thecoalmine, and a somewhat different skill is required in mining.The record indicates that neither District 15 nor District 50 admitstomembership employees other than those 'in the respective unitwhich it claims to be appropriate. In view of all the circumstances,we find that the employees in the Company's coal mine and the em-ployees in the Company's vanadium mining and milling operationsconstitute separate appropriate units.Road maintenance employees:The Company employs approximatelyfive road maintenance employees who operate the tractors and otherthe names of persons whose names are on the Company's pay roll for the period endingAugust 14, 1943The Regional Director further reported that District 50 submitted 138 authorization-application cards dated between July 15 and August 14, 1943, all of which bear' theapparently genuine original, signatures of persons whose names are on the above-men-tioned pay roll.The record discloses that there were approximately 22 employees in the unit claimedby District 15 to be appropriate,and approximately 208 employees in the unit claimed byDistrict 50 to be appropriate, as of the date of the said pay roll. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDmachinery-by which the Company-maintains the roads upon itsproperty in and about its operations at Uravan.This occupies ap-proximately 80 percent of their time and when not so occupied theyare employed at any jobs 'Which they may be called upon by theCompany to do about the mill.We shall include road maintenanceemployees in the vanadium mining and milling unit.Truck drivers:The' Company employs 13 truck drivers whoseduties are to drive the trucks that deliver the ore from 'the Com-pany's mines to its mill, and to truck supplies and do such otherhaulage jobs as may be needed.Their work is different in naturefrom, and not performed in close contact with, that of the productionand maintenance employees.We shall exclude the truck drivers.Grand Junction warehouse employees:At its warehouse, in GrandJunction the Company has 10 employees, all of whose work is per-formed at the warehouse in loading and unloading freight, and 6truck drivers who haul supplies to Uravan and concentrates from themill at Uravan to the railroad at Grand Junction for shipment.Grand Junction is approximately 92 miles from Uravan. In viewof the distance and dissimilarity of their work from that of theUravan employees, we shall exclude all Grand Junction warehouseemployees.Salt works employees:As part of its Uravan operations the Com-pany maintains a salt works, located approximately 11 miles fromUravan, the purpose of which is to furnish salt for use in the Com-pany's,,mill.Although the salt works is closed down at the presenttime, and salt is obtained elsewhere, this part of the Company'soperationsmay be reopened at any time.We shall include saltworks employees in the vanadium mining and milling unit.Housing department employees:The Company employs at Uravanfour employees whose duties are those of janitors in the administra-tion buildings, the commissary, and employment office, and who alsomaintain the yards around the plant, hospital, and housing facilitiesfor the men. There is also'a housekeeper who cleans the bunk housesinwhich some of the salaried employees are housed. These em-ployees are classified by the Company as the housing departmentemployees.Their work does not appear to be part of plant main-tenance or production.We shall exclude housing departmentemployees.The Egnar mine.:This mine involves the same type of operationsas the Company's other vanadium mines, and ore from this mineis also transported to the Company's mill at Uravan.The mine islocated, however, approximately 75 miles south of Uravan, and nomeans of passenger transportation, either public or furnished by the UNITED STATES VANADIUM CORPORATION -177Company, is available.The record shows that because of theirinaccessibility, it would be extremely difficult for the employees of theEgnar mine to be effectively represented by a representative of theemployees at Urav n.We shall therefore exclude the employees inthe Egnar mine.We find that the following groups of the Company's employeesat its Uravan, Colorado, operations, constitute units appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act :(1)All production and maintenance employees of the Companyat its coal mine located near Uravan, Colorado, excluding superin-tendents,mine bosses, assistant mine bosses, face foremen, outsideforemen, weigh bosses, tipple bosses, coal inspectors, washery bosses,boss drivers, night bosses, head carpenters, night watchmen, head elec-tricians, head meohanicsi, barn bosses; clerks, and office employees,and all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action;(2)All production and maintenance employees of the Companyin its Uravan, Colorado, vanadium mining and milling operations,including employees in the mill, tailings plant, powerhouse, shop, saltworks, Club mine, Dolores mine, Long Park mine, and Monogrammine, and road maintenance employees, but excluding office andclerical employees, truck drivers, guards, watchmen, housing depart-ment employees, employees in the coal mine, Grand Junction ware-house, boarding house, hospital, engineering department, laboratory,commissary, Club Ranch and Egnar mine, and all supervisory em-ployees,--with authority to -hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-ployees in the appropriate units who were employed during the pay-rollperiod immediately preceding the date of our Direction ofElections herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela- 178DECISIONS,OF NATIONAL LABOR RELATIONS BOARDtions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United StatesVanadium Corporation, Uravan, Colorado, -elections by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the, date of this Direction, under the direction and super-vision of the Regional Director for the Seventeenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of saidRules and Regula-tions, among the employees in the units found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor causeand have,not been rehired or reinstated prior to the date ofthe election, to determine (1) whether or not the employees in thecoal mining unit desire to be represented by United Mine Workers ofAmerica, District 15 and Local Union 8065, for the purposes ofcollective bargaining; and (2) whether or not the employees in thevanadium mining and milling unit desire to be represented by UnitedMine Workers of America, District 50 and Local Union 12729, forthe purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Elections.